 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RONALD ROSS,                                    Case No. 2:13-cv-01562-JCM-CWH
12                      Petitioner,                   ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion to extend deadline (second request) (ECF

18   No. 67), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend deadline

20   (second request) (ECF No. 67) is GRANTED. Petitioner will have through April 15, 2019, to

21   file and serve a response to the motion to dismiss (ECF No. 64).

22          DATED:      April 4, 2019
23                                                              ______________________________
                                                                JAMES C. MAHAN
24                                                              United States District Judge
25

26
27

28
                                                      1
